DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2022 has been entered.
The amendment filed 7/6/2022 has been entered.  Claims 7-10 and 15-18 have been canceled.  New claims 25-28 have been added.  Claims 1-6, 11-14 and 19-28 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  New claim 28 recites that the protective layer comprises “a resin; a first component comprising a triazole compound; and a second component comprising a fluorothiophenol compound”, and although the instant disclosure at the time of filing provides support for specific species of a triazole compound, the instant disclosure at the time of filing does not provides support for the claimed triazole compound genus as broadly recited in new claim 28.
Claim Rejections - 35 USC § 103
Claims 1-6, 11-14, and 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US2016/0122562, with Allemand, US2014/0234661, hereinafter referred to as “Allemand ‘661”; Philip, US2014/0205845; and Zou, US2014/0170407 incorporated therein by reference, see Yang, Paragraph 0036).  Yang teaches a stable transparent conductive film comprising a sparse metal conductive layer that is protected against corrosive agents and stabilized with respect to degradation of electrical conductivity over time (Abstract, Paragraphs 0032-0034), wherein the sparse metal conductive layer can be placed adjacent coatings, e.g. undercoat and/or overcoat layers, with appropriate stabilization compositions as well as through the incorporation into the film of various additional protective layers (Abstract; Paragraph 0035).  Yang teaches a representative transparent conductive film (100) as shown in Fig. 1 comprising a substrate (102), an undercoat layer (104), a sparse metal conductive layer (106) that is preferably formed from silver nanowires (Paragraphs 0036-0038 and 0076), an overcoat layer (108), an optically clear adhesive layer (110), and a protective surface layer (112) (Paragraph 0046, Fig. 1); wherein the undercoat layer (104) and/or the overcoat layer (108) can comprise a stabilization composition that can provide desirable protection with relatively low concentrations of  stabilization compounds/agents in a curable polymer coating, particularly a concentration from about 0.1wt% to about 8wt% (Paragraphs 0036, 0044, 0048, and 0052-0053).  
Yang teaches that various stabilization compounds can be incorporated into the transparent conductive films, particularly in the coating layers immediately adjacent the sparse metal conductive layers, wherein suitable stabilization compounds include a first class of stabilization compounds comprising mercaptotetrazoles or mercaptotriazoles as disclosed in Paragraph 0065 (reading upon a triazole compound as broadly recited in instant claim 28), known tetrazole disulfides identified as antifogging agents as disclosed in Paragraph 0066, perfluoroalkylthiols as disclosed in Paragraph 0067, phthalazine and phthalazine derivatives as disclosed in Paragraph 0068, combinations of hindered amine light stabilizers and hindered phenol antioxidants as disclosed in Paragraph 0069, polysulfide salts as disclosed in Paragraph 0070, and photoacid generators as disclosed in Paragraph 0071 (Paragraphs 0064-0071).  Yang specifically teaches examples comprising, in order, a polyethylene terephthalate substrate, a fused metal nanostructured layer formed from silver nanowires, and a polymer overcoat layer comprising a stabilizer in a content of 2.67wt% in the coating, i.e. relative to the solids in the layer, and 0.02wt% in the solution (thereby clearly teaching a “solvent” as in instant claim 14); wherein in one example, the stabilizer is 5,5’-dithiobis(1-phenyl-1H-tetrazole) while in another example, the stabilizer is pentafluorobenzenethiol (aka 2,3,4,5,6-pentafluorothiophenol as recited in instant claims 1 and 14, and also broadly a fluorothiophenol as in instant claim 28); as well as examples wherein a blend of stabilizers are utilized (Examples, particularly Examples 1, 7 and 8).  Yang also incorporates by reference, the teachings of Allemand ‘661, Philip, and Zou wherein each also describes the stabilization of silver nanowire conductive layers per Paragraph 0036 of Yang.  Yang specifically describes the above first class of suitable stabilization compounds of mercaptotetrazoles and mercaptotriazoles as being those disclosed in Zou as anticorrosion agents or as disclosed in Allemand ‘661 as photo-desensitizing compounds (Yang: Paragraph 0065), wherein Allemand ‘661 specifically teaches benzotriazole as a preferred triazole photo-stabilizer and 1-phenyl-1H-tetrazole-5-thiol (a mercaptotetrazole) as a preferred tetrazole, both of which are utilized in the examples (Allemand ‘661: Paragraph 0065, Examples).  Allemand ‘661 also teaches that a combination of the agents or compounds may be utilized (Paragraph 0079), as does Philip given the “at least one” recitation  (Paragraph 0015, claim 1), and Zou given the “one or more” recitation (claim 1).
Hence, with respect to the claimed invention as recited in claim 28, Yang teaches a corrosion resistant conductive structure comprising a substrate, a conductive layer disposed on the substrate and comprising a metal, and a protective (overcoat) layer overlying the conductive layer wherein the protective layer comprise a resin and one or more stabilization compounds with suitable stabilization compounds including a mercaptotriazole, reading upon the claimed triazole compound as the claimed first component, and pentafluorobenzenethiol reading upon the claimed fluorothiophenol compound as the claimed second component, and given that Yang provides a clear teaching and/or suggestion of utilizing a combination of the disclosed stabilization compounds to provide even better stabilization properties as in the examples, the claimed invention as recited in instant claim 28 would have been obvious over the teachings of Yang given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results.  Further, with respect to instant claims 1 and 14 which specifically require pentafluorobenzenethiol (aka 2,3,4,5,6-pentafluorothiophenol as recited in instant claims 1 and 14) as taught by Yang as a second component in combination with benzotriazole as a first component, although Yang does not specifically teach the use of benzotriazole as a stabilization compound, given that Yang incorporates the teachings of Allemand ‘661 wherein Allemand ‘661 also teaches that a combination of compounds may be used with benzotriazole specifically disclosed as a preferred triazole, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a combination of any of the compounds or agents disclosed by Yang and the incorporated references as providing stabilizing properties given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results.  Hence, the claimed invention as recited in instant claims 1 and 14 would have been obvious over the teachings of Yang (with the cited references, particularly Allemand ‘661, incorporated therein by reference).
With respect to instant claims 2-4, as noted above, Yang teaches that the conductive layer comprises a conductive material in a form as broadly recited in instant claim 2, that the conducive layer comprises a plurality of silver nanowires as recited in instant claim 3, and that the conductive layer is a transparent conductive layer as recited in instant claim 4.  Hence, the claimed invention as recited in instant claims 2-4 would have been obvious over the teachings of Yang (with the cited references, particularly Allemand ‘661 incorporated therein by reference).
With respect to instant claims 5 and 24, as noted above, Yang teaches that the coating layer can comprise a stabilization compound in a concentration from about 0.1wt% to about 8wt% in the polymer coating, relative to the solids in the layer as in the examples, and given that Yang does not require any other components in the polymer coating, Yang provides a clear suggestion of a polymer content in the coating layer of about 92wt% to about 99.9wt% overlapping the claimed range of 75wt% to 95wt% and hence rendering the claimed invention as recited in instant claim 5 obvious over the teachings of Yang (with the cited references, particularly Allemand ‘661 incorporated therein by reference).
With respect to instant claims 6, 11, 12, 20, 21, 23, and 25, as discussed above, Yang teaches that the coating layer can comprise a stabilization compound in a concentration from about 0.1wt% to about 8wt% in the polymer coating, relative to the solids in the layer, and given that it would have been prima facie obviousness for one having ordinary skill in the art to utilize a combination of two compounds, as discussed above, in a blend of equal amounts (e.g. the most obvious ratio in the art of two compounds in a mixture), the claimed ranges as recited in instant claims 6, 11, 12, 20, 21, 23, and 25 would have been obvious based upon the teachings of Yang, given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Hence, in the absence of any clear showing of criticality and/or unexpected results, the claimed invention as recited in instant claims 6, 11, 12, 20, 21, 23, and 25 would have been obvious over the teachings of Yang (with the cited references, particularly Allemand ‘661 incorporated therein by reference).
With respect to instant claim 13, Yang teaches that the coatings (104,108) can have a thickness from about 25nm to about 2 microns, or in further embodiments from about 40nm to about 1.5 microns (Paragraph 0048), reading upon the claimed thickness range, and hence the claimed invention as recited in instant claim 13 would have been obvious over the teachings of Yang (with the cited references, particularly Allemand ‘661 incorporated therein by reference).
With respect to instant claims 19, 22, and 26-27, although Yang provides a clear teaching and/or suggestion of utilizing a solvent-borne coating for producing the coating layer(s) based upon the examples, Yang does not specifically recite a concentration of the stabilization compound(s) in terms of mg/L as recited in instant claims 19 and 26-27, nor a specific concentration range of the solvent as in instant claim 22.  However, Yang does teach that in the examples, a stabilizer content of 2.67wt% relative to the solids in the coating layer corresponds to 0.02wt% in solution, thereby teaching and/or suggesting a solvent content in the examples of about 99.3wt%, reading upon the claimed solvent concentration of instant claim 22, and also suggesting a concentration for the compound(s) within the broad ranges recited in instant claims 19 and 26-27 given the density of water and other typical solvents utilized in the art such as those disclosed by Yang in Paragraph 0074.  Hence, given the examples of Yang and that Yang teaches that the coatings (104,108) can have a thickness from about 25nm to about 2 microns, wherein the amount of solvent/solids content directly affects the coating thickness, one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to utilize similar concentrations as in the examples taught by Yang and/or motivated to utilize routine experimentation to determine the optimum concentrations to provide the desired thickness for a particular end use, and therefore, in the absence of any clear showing of criticality and/or unexpected results, the claimed invention as recited in instant claims 19, 22, and 26-27 would have been obvious over the teachings of Yang (with the cited references, particularly Allemand ‘661 incorporated therein by reference).
Response to Arguments
Applicant’s arguments filed 7/6/2022 have been fully considered but are moot in view of the new grounds of rejection presented above.
Any rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and arguments filed 7/6/2022.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        September 4, 2022